                        Case 3:18-cv-05080-JST Document 53 Filed 02/15/19 Page 1 of 2


               1   GIBSON, DUNN & CRUTCHER LLP
                   MARC J. FAGEL, SBN 154425
               2   mfagel@gibsondunn.com
                   ELIZABETH A. DOOLEY, SBN 292358
               3   edooley@gibsondunn.com
                   555 Mission Street, Suite 3000
               4   San Francisco, CA 94105-0921
                   Telephone: 415.393.8200
               5   Facsimile: 415.393.8306
               6   Attorneys for Defendants
                   MICHAEL B. ROTHENBERG AND
               7   ROTHENBERG VENTURES LLC
               8

               9

           10

           11                                UNITED STATES DISTRICT COURT
           12                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
           13

           14      SECURITIES AND EXCHANGE                  CASE NO. 3:18-CV-05080-JST
                   COMMISSION,
           15                                               NOTICE OF MOTION AND UNOPPOSED
                                                            MOTION TO WITHDRAW AS COUNSEL
           16                  Plaintiff,                   FOR DEFENDANT MICHAEL B.
                                                            ROTHENBERG; DECLARATION OF
           17           v.                                  MARC J. FAGEL; AND PROPOSED
                                                            ORDER
           18      MICHAEL B. ROTHENBERG, and
                   ROTHENBERG VENTURES LLC (f/k/a           [LODGED IN CAMERA PURSUANT TO
           19      FRONTIER TECHNOLOGY VENTURE              COURT ORDER]
                   CAPITAL LLC and ROTHENBERG
           20      VENTURES MANAGEMENT COMPANY,             Hon. Laurel Beeler
           21      LLC),                                    Hearing:
                                                            Date: February 21, 2019
           22                  Defendants.                  Time: 9:30 a.m.
                                                            Place: 450 Golden Gate Ave., San Francisco,
           23                                               California, Courtroom B—15th floor
           24                                               Action Filed: August 20, 2018
           25

           26

           27

           28

                    NOTICE OF MOTION AND UNOPPOSED MOTION TO WITHDRAW; DECLARATION OF MARC J. FAGEL;
Gibson, Dunn &
                                                  AND PROPOSED ORDER
Crutcher LLP
                                                CASE NO. 3:18-CV-05080-JST
                         Case 3:18-cv-05080-JST Document 53 Filed 02/15/19 Page 2 of 2


               1                              I.    MANUAL FILING NOTIFICATION
               2          This filing is in paper form only, and is being maintained in the case file in the Clerk’s office.
               3          This filing is not being served on all parties to this litigation because of the Court’s order, ECF
               4   No. 52, permitting it to be lodged in camera. This filing will be served on Defendant Michael B.
               5   Rothenberg shortly.
               6          For information on retrieving this filing directly from the court, please see the court's main web
               7   site at http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).
               8

               9          This filing was not efiled for the following reason(s):
           10             ___ Unable to Scan Documents
           11             ___ Physical Object (please describe):
           12             ___ Non-Graphic/Text Computer File (audio, video, etc.) on CD or other media
           13             ___ Item Under Seal in Criminal Case
           14             ___ Conformance with the Judicial Conference Privacy Policy (General Order 53)
           15             _X_ Other (please describe): Court order, ECF No. 52, permitting the motion and
           16      accompanying declaration to be filed in camera only.
           17

           18      Dated: February 15, 2019
           19

           20
                                                                 GIBSON, DUNN & CRUTCHER LLP.
           21

           22
                                                                 By:    /s/ Marc J. Fagel
           23                                                          Marc J. Fagel
           24                                                    Attorneys for Defendants
           25

           26

           27                                                          2
                     NOTICE OF MOTION AND UNOPPOSED MOTION TO WITHDRAW; DECLARATION OF MARC J. FAGEL;
           28                                      AND PROPOSED ORDER
                                                 CASE NO. 3:18-CV-05080-JST
Gibson, Dunn &

Crutcher LLP
